FILED
                           NOT FOR PUBLICATION
                                                                               FEB 16 2022
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KAREN WEBER, individually, as                    No.   21-15649
Personal Representative of the estate of
Michael Weber,                                   D.C. No. 3:20-cv-08019-DLR

              Plaintiff-Appellant,
                                                 MEMORANDUM*
 v.

JACE REIF, Officer; JANE DOE REIF,
husband and wife,

              Defendants-Appellees,

 and

CITY OF KINGMAN,

              Defendant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                      Argued and Submitted February 8, 2022
                               Pasadena, California

Before: SCHROEDER, TALLMAN, and MILLER, Circuit Judges.


       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      This is an appeal from the grant of summary judgment to Jace Reif, a

Kingman, Arizona, police officer, on the basis of qualified immunity. Officer Reif,

in responding to a report of a domestic disturbance, shot and killed Michael Weber.

Mr. Weber’s wife, Appellant Karen Weber, argues the district court erred in

concluding Reif did not violate clearly established law. According to Appellant,

the law is clearly established that an officer may not shoot a person holding a gun

pointed at the ground and not otherwise threatening the officer or anyone else.

That is not what happened here.

      The undisputed facts in this case are that Mr. Weber was armed and made

two threats to shoot. Officer Reif at least twice identified himself as a police

officer and ordered Mr. Weber to exit the residence with his hands up. Mr. Weber

instead came out holding the gun and then made a furtive movement behind the

door, with the gun in his hand.

      An officer’s use of deadly force is lawful when the officer is faced with a

person who is armed and creating an immediate threat by movements, gestures or

threatening words. See George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013). And

the likelihood of immediate threat is greater if the person remains armed after

being made aware of police presence and disobeys police commands. See Estate of

Lopez v. Gelhaus, 871 F.3d 998, 1010-11 (9th Cir. 2017). Here, Mr. Weber posed


                                           2
an immediate threat because he had a gun, made two serious verbal threats,

knowingly disobeyed police orders, and made a sudden movement behind his door.

There is no basis for holding that the use of deadly force violated clearly

established rights.

      Affirmed.




                                           3